Citation Nr: 0115120	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-16 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance under 
the provisions of 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to February 
1970.  The veteran died on January [redacted], 2000.  The appellant 
is his widow.

This appeal arises from a May 2000 rating decision in which 
the RO denied the benefits sought on appeal.  The appellant 
timely appealed the determinations to the Board of Veterans' 
Appeals (Board) .


REMAND

To establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death. For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

The appellant and her representative contend, in essence, 
that service connection should be granted for the cause of 
the veteran's death and that the veteran's son and daughter 
should be entitled to education benefits under the provisions 
of 38 U.S.C. Chapter 35.  The appellant has indicated that 
the veteran had significant symptoms of post-traumatic stress 
disorder at the time of his death (and submitted a statement 
by the veteran's sister describing a "flashback" one year 
prior to the veteran's death).  Significantly, the appellant 
has asserted her belief that the veteran's death was due, 
"in large part" to exposure to Agent Orange during his 
service in Vietnam.  

As noted above, the veteran died on January [redacted], 2000.  The 
cause of death is listed on the death certificate as 
intracranial hemorrhage, with no other significant conditions 
listed.  During the veteran's lifetime, service connection 
had been established only ankylosis of the left middle 
finger, assessed as 10 percent disabling.  

Evidence received, in support of the appellant's claim 
includes private treatment records dated from 1996 to 1998 
which show treatment for pharyngitis, bronchitis,  sinusitis, 
actinic keratosis, pneumonia, left lung abnormality, basal 
cell carcinoma, and acute prostatitis; none of these records 
includes any opinion as to a nexus between any diagnosed 
disability and the veteran's military service.  In the 
absence of competent evidence of such a nexus, the RO denied 
the cause of death claim (and, in turn, the claim for 
education benefits) as not well grounded.  

The Board notes, however, that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superceded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is now applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); see also Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  VA is required 
to notify the claimant of the evidence necessary to complete 
the application for the benefit sought, as well as of its 
efforts to procure relevant evidence.  Moreover, required 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

The Board acknowledges that, save for some rather vague 
references to PTSD (a condition for which the veteran was 
never service-connected) and the veteran's Vietnam service 
(established by the record), the appellant has not clearly 
articulated a basis for her cause of death claim.  That 
notwithstanding, the Board finds that, in view of the duties 
imposed by the Veterans Claims Assistance Act, the RO should 
afford the appellant and her representative the opportunity 
to present further argument and evidence in support of her 
claim.  If medical evidence sufficient to adjudicate the 
claim is not received, the RO should forward the claims file 
to an appropriate physician at a VA medical facility to 
obtain a medical opinion as to the relationship, if any, 
between the intracranial hemorrhage resulting in the 
veteran's death, and any disability of service origin.  

The RO should ensure that the record is complete, the RO 
should obtain and associate with the record both the 
veteran's terminal medical records from St. Luke's Hospital, 
and the autopsy report, if any.  The RO should also obtain 
all outstanding medical records from any VA facility at which 
the veteran was treated during his lifetime.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should also obtain all pertinent records 
from any other source(s) or facility(ies) identified by the 
appellant, as well as undertake any other development and/or 
notification action deemed warranted by the Act.  

Finally, the Board notes that, as the claim for Chapter 35 
benefits is predicated on resolution of the cause of death 
issue, and may warrant readjudication by the RO after 
completion of all development with respect to the cause of 
death issue, the Board's consideration and adjudication of 
the Chapter 35 benefits issue must be deferred pending the 
completion of the actions requested on remand.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records, to specifically include 
terminal hospital records from St. Luke's 
hospital; an autopsy report (if any); and 
pertinent medical records from all VA 
medical facilities.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the appellant and her representative 
should be duly notified.  The appellant 
and her representative should also be 
given an opportunity to present any other 
argument and/or evidence concerning the 
nature of the alleged relationship 
between the veteran's death due to 
intracranial hemorrhage and the veteran's 
active military service.  

2.  If none of the evidence received 
includes competent medical evidence of a 
relationship between the veteran's death 
and his active military service, the RO 
should forward the claims file to an 
appropriate VA physician.  After review 
of the veteran's claims file, and 
consideration of sound medical 
principles, the RO physician should offer 
any opinion as to whether a disability of 
service origin as least as likely as not 
caused or substantially or materially 
contributed to cause the veteran's death.  
The complete rationale for the opinion 
expressed should be set forth in a 
typewritten report.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After completion of the foregoing 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
appellant's cause of death claim (and 
then, as appropriate, the Chapter 35 
benefits claim) in light of all pertinent 
evidence and legal authority, to 
specifically include that cited to 
herein.  The RO must provide full reasons 
and bases for its determinations.

6.  If the claims on appeal continue to be 
denied, the appellant and her 
representative must be furnished an 
appropriate supplemental statement of the 
case, and afforded the opportunity for 
written or other response before the 
claims file is returned to the Board for 
further appellate consideration.   

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied. The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame. See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


